DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments, see Arguments/Remarks, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamahori (JP6063076B1).
Since the rejection is a new rejection not necessitated by amendment, then this action cannot be made FINAL.  Therefore, this action is NON-FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamahori (JP6063076B1).
Regarding claim 1 (Previously Presented), Kamahori (JP6063076B1) discloses a saw wire, comprising:
a metal wire containing at least one of tungsten and a tungsten alloy (“a tungsten wire can be used”) [Translation; paragraph 0031], wherein
a surface roughness Ra of the metal wire is at most 0.15 um (“[f]urther, the arithmetic mean roughness Ra of the surface of the core wire may be 0.03 μ m or more and 0.10 μ m or 
a tensile strength of the metal wire is at least 3500 MPa (“a tensile strength of 3500 MPa or more”) (while Kamahori describes the steel wire as having this tensile strength, they also state that “a high strength wire such as a stainless steel wire or a tungsten wire can be used,” making the steel wire with a 3500 MPa tensile strength equivalent with the tungsten wire and categorizing both as “high strength.”  Therefore, it would be obvious for one of ordinary skill in the art using the tungsten wire to make it of equivalent strength as the steel wire which is substantially 3500 MPa or more, in order to perform equally to the steel wire.) [Kamahori Translation; paragraph 0031],
a diameter of the metal wire is at most 60 um (“diameter of the core wire is 50 μm or more and 120 μm or less”) [Kamahori Translation; paragraph 0031], and
the metal wire contains tungsten as a major component (“a tungsten wire can be used”) [Kamahori Translation; paragraph 0031].
	Regarding claim 9 (Original), Kamahori discloses the saw wire according to claim 1, wherein the tensile strength of the metal wire is at most 6000 MPa (i.e. less than 6000 MPa) (“a tensile strength of 3500 MPa or more”) [Kamahori Translation; paragraph 0031]. 
	Regarding claim 10 (Original), Kamahori discloses the saw wire according to claim 1, wherein the surface roughness Ra of the metal wire is greater than 0.05 um (“[f]urther, the arithmetic mean roughness Ra of the surface of the core wire may be 0.03 μ m or more and 0.10 μ m or less, and the maximum height Rz may be 0.2 μ m or more and 1.0 μ m or less”) [Kamahori Translation; paragraph 0016].
	Regarding claim 11 (Original), Kamahori discloses the saw wire according to claim 1, wherein the diameter of the metal wire is at least 10 um (i.e. greater than 10 micrometers) (“diameter of the core wire is 50 μm or more and 120 μm or less”) [Translation; paragraph 0031].
	Regarding claim 12 (Original), Kamahori discloses the saw wire according to claim 1, wherein the diameter of the metal wire (11) is uniform (Fig. 1C).
Regarding claim 14 (Original), Kamahori discloses a cutting apparatus, comprising the saw wire according to claim 1 (the structure of claim 1 is an apparatus and a saw wire and is therefore considered a “cutting apparatus, comprising the saw wire according to claim 1”).
	Regarding claim 16 (Original), Kamahori discloses the saw wire according to claim 1, further comprising: a plurality of abrasive particles (abrasive grains 12) provided around a surface of the metal wire (Fig. 1a).
	Regarding claim 17 (Original), Kamahori discloses the saw wire according to claim 16, wherein the plurality of abrasive particles (abrasive grains 12) includes diamond [Kamahori Translation; paragraph 0019].

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamahori (JP6063076B1) in view of Pugh (US-3,236,699).
Regarding claim 2 (Original), Kamahori discloses the  saw wire according to claim 1, but fails to disclose the tungsten alloy includes rhenium and tungsten, and a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten.
However, Pugh (US-3,236,699) teaches a wire comprising tungsten alloy including rhenium and tungsten (Fig. 1), and
a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10wt% with respect to a total weight of rhenium and tungsten (Fig. 1).  Since Pugh teaches that rhenium in a tungsten wire prevents sag and deformation [Pugh; col. 3, lines 50-55], it therefore would have been obvious to one of ordinary skill in the art to modify the tungsten wire of Kamahori with a rhenium content as claimed, and as taught by Pugh, in order to prevent sag and deformation in the wire which may negatively affect cutting and/or the life of the wire [Pugh; col. 3, lines 50-55].  
Regarding claim 3 (Original), Kamahori discloses the saw wire according to claim 2, wherein the diameter of the metal wire is at least 10 um (“diameter of the core wire is 50 μm or more and 120 μm or less”) [Translation; paragraph 0031].
	Regarding claim 4 (Original), Kamahori discloses the saw wire according to claim 3, wherein the diameter of the metal wire (11) is uniform (Fig. 1C).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamahori (JP6063076B1) in view of Pugh (US-3,236,699) and Meszaros (US-2002/0145373).
Regarding claim 5 (Original), Kamahori discloses the saw wire according to claim 1, but fails to disclose wherein
the metal wire containing tungsten is doped with potassium, and
a potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
However, Pugh (US-3,236,699) teaches a metal wire (tungsten-rhenium allow wires) [Pugh; col. 1, lines 12-16] containing tungsten doped with potassium (“chemical treatment of the tungsten oxide is known in the art as “doping” and the tungsten produced by the process is frequently called “doped tungsten” [Pugh; col. 2, lines 28-31] wherein the tungsten alloy can be doped with potassium [Pugh; col. 4, lines 74-75]. Since Pugh teaches that doping a tungsten wire prevents sag, it therefore would have been obvious to one of ordinary skill in the art to dope the tungsten of Kamahori with potassium as taught by Pugh in order to prevent the wire from sagging during use and thus maintaining a tight pull for sawing [Pugh; col. 2, lines 28-46]. Pugh fails to disclose the potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.  
However, Meszaros (US-2002/0145373) teaches potassium content of a tungsten wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% 
	Regarding claim 6 (Original), Kamahori, as modified, discloses the saw wire according to claim 5, wherein Meszaros further teaches wherein the potassium content of the metal wire is at least 0.005 wt% with respect to the total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and Ippm = 1/1000000 or Ippm = 0.0001%) [Meszaros; paragraph 0020]	
	Regarding claim 7 (Original), Kamahori discloses the saw wire according to claim 5, wherein the diameter of the metal wire is at least 10 um (“diameter of the core wire is 50 μm or more and 120 μm or less”) [Translation; paragraph 0031].
	Regarding claim 8 (Original), Kamahori discloses the saw wire according to claim 7, wherein the diameter of the metal wire (11) is uniform (Fig. 1C).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamahori (JP6063076B1) in view of “Azo Materials” (hereinafter NPL1).
	Regarding claim 13 (Original), Kamahori discloses the saw wire according to claim 1, but fails to disclose wherein an elastic modulus of the metal wire is at least 350 GPa and at most 450 GPa.
However, it is well known that mechanical properties of tungsten include an elastic modulus of 400 GPa, as evidenced by NPL1 (Azo Materials), and therefore since Tani uses a .

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamahori (JP6063076B1) in view of Kondo (US-2002/0115390).
	Regarding claim 15 (Original), Kamahori discloses the cutting apparatus according to claim 14, but fails to disclose a tension releasing device that releases tension exerted on the saw wire (42) (Fig. 14).
	However, Kondo (US-2002/0115390) teaches a tension releasing device (tension roller 46) that releases tension exerted on a saw wire (“adjusting tension of the wire 20”) [Kondo; paragraph 0098] (wherein “releases tension” is considered to mean adjusting tension lower). Since Kamahori teaches a wire for use in a wire saw apparatus, it therefore would have been obvious to one of ordinary skill in the art to modify the cutting apparatus of Kamahori with a tension releasing device for releasing tension of the wire, as taught by Kondo, in order to uninstall an old wire or install a new wire and subsequently tighten to a desired tightness prior to cutting using the cutting apparatus [Kondo; paragraphs 0005 and 0093].
Regarding claim 18 (Previously Presented), Kamahori discloses a method of slicing an ingot, the method comprising:
using a metal wire containing at least one of tungsten and a tungsten alloy (“a tungsten wire can be used”) [Translation; paragraph 0031], wherein
a surface roughness Ra of the metal wire is at most 0.15 um (“[f]urther, the arithmetic mean roughness Ra of the surface of the core wire may be 0.03 μ m or more and 0.10 μ m or less, and the maximum height Rz may be 0.2 μ m or more and 1.0 μ m or less”) [Kamahori Translation; paragraph 0016],
a tensile strength of the metal wire is at least 3500 MPa (“a tensile strength of 3500 MPa or more”) (while Kamahori describes the steel wire as having this tensile strength, they also state 
a diameter of the metal wire is at most 60 um (“diameter of the core wire is 50 μm or more and 120 μm or less”) [Kamahori Translation; paragraph 0031], and
the metal wire contains tungsten as a major component (“a tungsten wire can be used”) [Kamahori Translation; paragraph 0031].
	Kamahori fails to disclose moving at least one saw wire relative to the ingot and dividing the ingot at least into partly-sliced portions by the at least one saw wire.  
	However, Kondo teaches moving a wire saw (sawing wire 20) relative to an ingot (workpiece 50) (“sintered body workpiece 50 produced as described above is placed in the wire-saw machine 100”) [Kondo; paragraph 0099] (“cutting ingots (including sintered bodies) of rare earth alloys”) [Kondo; paragraph 0005] and dividing the ingot at least into partly-sliced portion by the at least one saw wire (sawing wire 20) (“[the] sintered body is subjected to a cutting process to form a plurality of thin plates”) [Kondo; paragraph 0093].  Since Kondo teaches a device for using a cutting wire to cut ingots in an automated manner, and since Kamahori teaches a saw wire for cutting hard materials [Kamahori; paragraph 0001], it therefore would have been obvious to one of ordinary skill in the art to use a machine such as Kondo for the wire saw of Kamahori in order to cut sintered bodied ingots as desired by Kamahori [Kamahori; paragraph 0001].  

Allowable Subject Matter
	Claim 19 is allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious the method of forming which “includes repeatedly performing a plurality of processes in sequence, the plurality of processes includes an annealing process, a wire drawing process, a polishing process, and a die exchange process, and in the forming, among the plurality of processes, a final annealing process is omitted.  The prior art does not teach this method, nor would it have been obvious to one of ordinary skill in the art to use this method to achieved the formed saw wire as claimed.  For these reasons, claim 19 is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOEL D CRANDALL/Examiner, Art Unit 3723